  Case 1:19-cr-00283-CMH Document 47 Filed 02/20/20 Page 1 of 9 PageID# 238



                         IN THE UNITED STATES DISTRICT COURT FOR THE

                                    EASTERN DISTRICT OF VIRGINIA

                                          Alexandria Division


 UNITED STATES OF AMERICA
                                                         Case No. 1:19-CR-283
           v.

 OKSANA VOVK,

                       Defendant.


                      UNITED STATES’ MOTION FOR PRELIMINARY ORDER OF
                          FORFEITURE AND MEMORANDUM IN SUPPORT

       The United States of America, by and through its counsel, and pursuant to Fed. R. Crim.

P. 32.2(b)(2), respectfully moves the Court to enter a preliminary order of forfeiture ordering a

forfeiture money judgment in the amount of $113,300 against the defendant, Oksana Vovk.

                                        Procedural Background

       On September 19, 2019, a federal grand jury in the Eastern District of Virginia returned

an indictment charging the defendant with one count of conspiracy to distribute cocaine in

violation of 21 U.S.C. §§ 841(a)(1) and 846, and one count of conspiracy to commit money

laundering, in violation of 18 U.S.C. § 1956(h). Dkt. #23. The indictment includes a forfeiture

notice informing the defendant that if convicted of the money laundering conspiracy, the United

States would seek forfeiture of any property, real or personal, involved in the money laundering

offense.        Id.

       On December 4, 2019, the defendant pleaded guilty, pursuant to a plea agreement, to

Count 2 of the indictment charging her with conspiracy to commit money laundering, in
 Case 1:19-cr-00283-CMH Document 47 Filed 02/20/20 Page 2 of 9 PageID# 239



violation of 18 U.S.C. § 1956(h). Dkt. #37. In her plea agreement, the defendant agreed to the

forfeiture of any property involved in the money laundering conspiracy. Id. at ¶ 12.

                                     Factual Background

       The defendant was involved in a conspiracy to launder proceeds stemming from cocaine

trafficking. The defendant, and her husband, Aleth Terada (“Terada”), used numerous bank

accounts in their names, and the name of an illegitimate company Stylish Traveler LLC, in order

to launder the proceeds. Bank records show that Stylish Traveler LLC had both the defendant

and Terada listed as owners. According to information provided by confidential source 1 (“CS-

1”), Terada would provide CS-1 with bank account information which belonged to Terada and/or

Vovk. CS-1 would then either deposit the money on his own, or, on another occasion, have

confidential source 2 (“CS-2”) deposit the money.

       CS-1 identified the Stylish Traveler LLC Bank of America account as one of the accounts

used to launder either narcotics proceeds or payment for narcotics. CS-1 stated that he/she

would deposit United States currency into accounts in the names of Vovk, Terada, and Stylish

Traveler LLC. Withdrawal slips obtained from Bank of America confirm that the money was

then withdrawn by either Vovk or Terada. Vovk had clear access to this account, and, as one of

the owners of this account, could deposit and withdraw money from it. The account was

utilized to launder at least $73,300 in amounts lower than $10,000 in order to avoid law

enforcement detection.

       Furthermore, CS-2 stated that in May 2015, he/she deposited a sum of $35,000

immediately following a narcotics sale of cocaine, into Wells Fargo bank accounts in the names

of Vovk and Terada, in Alexandria, Virginia. The deposits were made in sums of less than




                                               -2-
     Case 1:19-cr-00283-CMH Document 47 Filed 02/20/20 Page 3 of 9 PageID# 240



$10,000 in order to avoid law enforcement detection. There is no indication that Vovk did not

have access to or control over these accounts.

                                             Argument

I.       Forfeiture Is Mandatory

         Forfeiture for a conspiracy to commit money laundering is authorized by 18 U.S.C.

§ 982(a)(1) which mandates forfeiture of “any property, real or personal, involved in such

offense, or any property traceable to such property.”

         The clear language of 18 U.S.C. § 982(a)(1) makes forfeiture mandatory in this case.

See, e.g., Alexander v. United States, 509 U.S. 544, 562 (1993); United States v. Monsanto, 491

U.S. 600, 607 (1989) (“Congress could not have chosen stronger words to express its intent that

forfeiture be mandatory in cases where the statute applied, or broader words to define the scope

of what was to be forfeited.”); United States v. Blackman, 746 F.3d 137, 143 (4th Cir. 2014)

(“The plain text of the statute thus indicates that forfeiture is not a discretionary element of

sentencing.”); United States v. Louthian, 756 F. 3d 295, 307 (4th Cir. 2014) (criminal forfeiture

is mandatory); United States v. Estrada, 2014 WL 2320858, at *3 (E.D. Va. 2014) (following

Blackman).

         Forfeiture is mandatory even when the directly traceable proceeds of the offense have

been dissipated and the United States seeks a money judgment or substitute assets.       Blackman,

746 F.3d. at 144 (“Imposing forfeiture on defendants who have divested themselves of their

gains is therefore necessary to give full effect to the penal purposes of the forfeiture statute”;

remanding to district court with instructions to enter forfeiture order in the amount of the

proceeds of the offense).   Also, Fed. R. Crim. P. 32.2(b)(1)(A) acknowledges that “[i]f the




                                                  -3-
    Case 1:19-cr-00283-CMH Document 47 Filed 02/20/20 Page 4 of 9 PageID# 241



government seeks a personal money judgment, the court must determine the amount of money

that the defendant will be ordered to pay.”

II.     Procedure for Entering a Preliminary Order of Forfeiture

        Rule 32.2(b)(1)(A) directs that the Court must determine what property is subject to

forfeiture “[a]s soon as practical after a verdict or finding of guilty.” However, “[i]f the

forfeiture is contested, on either party’s request the [C]ourt must conduct a hearing after the

verdict or finding of guilty.” Rule 32.2(b)(1)(B). Rule 32.2(b)(2)(A) further directs that “[i]f

the court finds that property is subject to forfeiture, it must promptly enter a preliminary order of

forfeiture setting forth the amount of any money judgment . . . and directing the forfeiture of any

substitute property if the government has met the statutory criteria.”

        The United States must prove the amount of the forfeiture by a preponderance of the

evidence.   Libretti v. United States, 516 U.S. 29, 37-41 (criminal forfeiture is part of sentence

and not a substantive element of offense); United States v. Martin, 662 F. 3d 301, 307 (4th Cir.

2011) (noting that “the government must establish a nexus between the property for which it is

seeking forfeiture and the crime by a preponderance of the evidence”); United States v. Herder,

594 F. 3d 352, 364 (4th Cir. 2010) (“The burden is on the government to establish, by a

preponderance of the evidence, that the property at issue is subject to forfeiture.”). 1

        Moreover, Fed. R. Crim. P. 32.2(b)(1)(B) provides that “[t]he Court’s determination may

be based on evidence already in the record, including any written plea agreement, and on any

additional information presented by the parties and accepted by the court as relevant and




1
       See also United States v. Bader, 678 F.3d 858, 893 (10th Cir. 2012) (“[A] forfeiture
judgment must be supported by a preponderance of the evidence.”); United States v. Kalish, 626
F.3d 165, 168 (2d Cir. 2010) (same).


                                                  -4-
    Case 1:19-cr-00283-CMH Document 47 Filed 02/20/20 Page 5 of 9 PageID# 242



reliable.” See, e.g., United States v. Farkas, 474 F. App’x 349, 360 (4th Cir. 2012) (under Rule

32.2(b)(1)(B), the court may base its forfeiture determination on evidence already in the record

and on any additional evidence or information submitted). 2

        The forfeiture amount may be based on a reasonable estimate of the proceeds derived.

See, e.g., United States v. Roberts, 660 F.3d 149, 165-66 (2d Cir. 2011) (forfeiture calculations

may be based on “reasonable estimate”); United States v. Iacaboni, 363 F.3d 1, 7 (1st Cir. 2004)

(forfeiture based on “reasonable and fair estimate”); United States v. Jafari, 85 F. Supp. 3d 679,

693-95 (W.D.N.Y. 2015) (calculation of forfeiture amount is not an exact science; court need not

establish loss with precision but rather need only make a reasonable estimate of loss given

available information).

III.    A Money Judgment for the Total Proceeds Is Appropriate

        The United States is seeking a forfeiture money judgment of $113,000 representing the

proceeds both defendants obtained from the conspiracy to commit money laundering of narcotics

proceeds. “Such judgments would seem especially appropriate where physical assets derived

from the [offense] are no longer traceable or available.” Blackman, 746 F.3d at 145; see also

United States. v. Butler, 578 F. App’x 178, 183 n.4 (4th Cir. 2014). The Statement of Facts

agreed to by the defendant states that $113,300 was obtained during the course of the money

laundering conspiracy ($73,3000 laundered via the Stylish Traveler LLC account, and $35,000

laundered through the Wells Fargo accounts utilized by CS-2 to deposit narcotics proceeds in




2
        See also United States v. Elder, 682 F.3d 1065, 1073 (8th Cir. 2012) (computing the
amount of forfeiture order based on evidence already in the record supplemented by an agent’s
affidavit); United States v. Sabhnani, 599 F.3d 215, 262–63 (2d Cir. 2010) (forfeiture may be
based on testimony in the record from the guilt phase of the trial, including evidence of the harm
done to the victims).


                                                -5-
  Case 1:19-cr-00283-CMH Document 47 Filed 02/20/20 Page 6 of 9 PageID# 243



May of 2015).    Dkt. # 38.   Both defendants had access to and control over the $113,300 as is

established by the information provided by confidential sources, and bank records, which show

that the defendants had access to the accounts.    Dkt. # 38.

IV.    Honeycutt is Not a Bar to Joint and Several Liability in this case

       In Honeycutt, the Supreme Court held that the application of the doctrine of joint and

several liability is inconsistent with the statutory language in 21 U.S.C. § 853(a) limiting

criminal forfeiture to “proceeds the person obtained.” The defendant in Honeycutt was a minor

player who kept no criminal proceeds. The previous rule had imposed joint and several liability

on co-conspirators for foreseeable proceeds. United States v. Bollin, 264 F.3d 391, 418-19 (4th

Cir. 2001). Unlike the defendant in Honeycutt, who was a minor player and derived no

monetary benefit from his illegal acts, the defendant in this case was directly involved in both the

cocaine distribution and the laundering of narcotics-related proceeds, in concert with her co-

conspirator and husband.

       Several courts have found that Honeycutt does not apply where defendants are leaders or

jointly act in concert, dividing proceeds among themselves. See United States v. Bergstein, ___

F. App’x ___, 2019 WL 4410240, *2 (2d Cir. Sep. 20, 2019) (Honeycutt does not preclude

holding a person liable for the forfeiture of all of the proceeds of an offense, even if he did not

retain all of them for himself, if he exercised control over the proceeds); United States v. Leyva,

916 F.3d 14, 30-31 (D.C. Cir. 2019) (Honeycutt did not deal with the leader of an organization

and it is “far from clear” that the leader should not be liable to forfeit the proceeds obtained by

his organization; it was not plain error for the district court to so hold), cert. denied, 2019 WL

5150737 (Oct. 15, 2019); United States v. Potts, 765 F. App’x 638, 640 (3d Cir. 2019)

(distinguishing Honeycutt; the leaders of a drug organization “obtain” whatever the organization

obtains regardless of how they divide the money among themselves and their subordinates), cert.
                                                  -6-
  Case 1:19-cr-00283-CMH Document 47 Filed 02/20/20 Page 7 of 9 PageID# 244



denied, ___ S. Ct. ___ (Oct. 7, 2019); S.E.C. v. Metter, 706 F. App’x 699, 702 n.2 (2d Cir. 2017)

(finding not only that Honeycutt had no application to a disgorgement proceeding but that

“[e]ven if the rule of Honeycutt applied in the context of disgorgement, therefore, that rule,

which protects incidental figures from forfeiture of amounts far beyond what would be justified

by their role in the offense, would not compel reversal in this case.”). [1]

        Thus, since both defendants had ability to obtain the funds from the bank account, then

they both “obtained” the proceeds and are jointly and severally liable.

        Moreover, Honeycutt does not apply to money laundering forfeitures. The holding in

Honeycutt was based on the fact that the drug forfeiture statute, 21 U.S.C. § 853 (a)(1), explicitly

requires forfeiture of property “obtained” by a defendant. By contrast, the money laundering

forfeiture statute, 18 U.S.C. § 982(a)(1), which is employed in this case, simply requires

forfeiture of property “involved in” money laundering. Thus, if property is “involved in” money

laundering, as it was in this prosecution, it is subject to forfeiture regardless of whether the


        [1]
           See also United States v. Bangiyev, 359 F. Supp. 3d 435, 440 (E.D. Va. 2019)
(O’Grady, J.) (following Metter and limiting Honeycutt to cases involving incidental figures who
did not personally obtain the criminal proceeds; it does not apply to the leaders who obtained all
of the money before distributing it among themselves), aff’d, 771 F. App’x 328 (4th Cir. 2019);
United States v. Masino, 2019 WL 1045179, *9 (N.D. Fla. Mar. 5, 2019) (Honeycutt does not bar
holding leaders of illegal gambling operation jointly and severally liable where they acted in
concert in running the operation and deciding how to distribute its proceeds); S.E.C. v. Amerindo
Invest. Advisors, Inc., 2019 WL 3526590, *2 (S.D.N.Y. Aug. 2, 2019) (even if Honeycutt applies
to investment fraud cases, defendants who acted jointly in perpetrating the scheme and who
jointly obtained the proceeds through a company that they controlled as equal partners remain
jointly and severally liable for the forfeiture); United States v. Ward, 2017 WL 4051753, *3
(W.D. Mich. Aug. 24, 2017) (leader of a drug organization “obtains” the gross proceeds of the
drug offense, even if some of the money is actually received by his employees; Honeycutt does
not limit his liability to the money that comes into his own hands), rpt & recommendation
adopted, 2017 WL 3981160, (W.D. Mich. Sep. 11, 2017), aff’d on other grounds, 757 F. App’x
507 (6th Cir. 2019); United States v. McIntosh, 2017 WL 3396429, *5-6 (S.D.N.Y. Aug. 8,
2017) (notwithstanding Honeycutt, when defendants act in concert, jointly acquiring proceeds
and dividing them among themselves by joint decision, they each remain liable to forfeit the total
proceeds).

                                                  -7-
  Case 1:19-cr-00283-CMH Document 47 Filed 02/20/20 Page 8 of 9 PageID# 245



defendant personally “obtained” it. United States v. Fujinaga, 2019 WL 2503939, *5 n.1 (D.

Nev. Jun. 17, 2019) (Honeycutt does not apply to the forfeiture of the property involved in

money laundering under § 982(a)(1)); see also United States v. Alquza, 2017 WL 4451146, *3

(W.D.N.C. Sept. 20, 2017) (questioning whether Honeycutt applies to forfeitures under §

982(a)(1), which authorizes the forfeiture of all property “involved in” a money laundering

offense and is not limited to the proceeds obtained by the defendant), aff’d, 722 F. App’x 348

(4th Cir. 2018).

       The Fourth Circuit’s holding in United States v. Chittenden, 896 F.3d 633 (4th Cir. 2018)

that Honeycutt applies to forfeitures under 18 U.S.C. § 982(a)(2) has no application to this case

because the forfeiture here is under 18 U.S.C. § 982(a)(1), the money laundering forfeiture

statute, and the language is not based on what the defendant “obtained”, as it is in § 982(a)(2),

but rather on what property was “involved in” the offense.

       Thus, this Court should enter a forfeiture money judgment in the amount of $113,300.

                                            Conclusion

       For the foregoing reasons, the United States respectfully requests that the Court enter the

attached Preliminary Order of Forfeiture.

                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              United States Attorney


                                      By:              /s/
                                              Karolina Klyuchnikova
                                              Special Assistant United States Attorney

                                              Karen Taylor
                                              Assistant United States Attorney




                                                -8-
 Case 1:19-cr-00283-CMH Document 47 Filed 02/20/20 Page 9 of 9 PageID# 246



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 20, 2020, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(“NEF”) to all counsel of record.


                                                      ____________/s/_____________
                                                      Karolina Klyuchnikova
                                                      Special Assistant United States Attorney




                                                -9-
